Citation Nr: 1037245	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  10-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a RO 
decision that determined that the appellant was ineligible for 
attorney fees arising from an August 2005 award of a 30 percent 
rating for pansinusitis with headaches.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel






(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from November 1951 to June 
1972.  The appellant was the Veteran's previous representative.

This matter comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO in St. Petersburg, Florida.  VA 
will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case to ensure that 
there is a complete record upon which to decide the appellant's 
claim.  Specifically, the Board finds that there are missing 
records that need to be associated with the claims file prior to 
the adjudication of this case.

In this case, it appears that the appellant filed a claim 
asserting that there was CUE in a 2005 decision of the RO that 
that determined that the appellant was ineligible for attorney 
fees arising from an August 2005 award of a 30 percent rating for 
pansinusitis with headaches.  See November 2009 decision in 
response to the "letter of October 16, 2009, [wherein the 
appellant] makes a claim to revise the decision not to disburse 
attorney fees as a clear and unmistakable error."  However, a 
copy of the appellant's CUE claim is not of record.  As such 
information is necessary in order for the Board to carefully and 
fully decide each of his assertions of CUE, attempts to obtain 
this documentation should be made on remand.

Without benefit of the appellants claim for CUE, it is also 
unclear at this juncture whether the appellant is asserting that 
there is CUE in the December 2005 decision of the RO that 
determined that the appellant was ineligible for attorneys fees 
or whether there is another decision that may have discussed the 
matter of attorney's fees as it pertained to the increased rating 
awarded to the Veteran in August 2005.  See June 2010 statement 
of the appellant indicating that "the April 16, 2005 decision" 
contains CUE).  Based on these statements, the Board directs the 
RO to conduct a search for any and all RO decisions that may have 
been issued in 2005 regarding the appellant's claim for 
attorney's fees, as well as any necessary documentation relating 
to these decisions, including the appellant's original 
application for attorney's fees that were of record at the time 
of the RO's denial of attorney's fees, so that the claims file 
accurately reflects the record that existed at the time of the 
prior adjudication.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); 
Damrel v. Brown, 
6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993) (the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication).

Next, in its Supplemental Statement of the Case, the RO stated 
that the compensation awarded to the Veteran as a result of the 
August 2005 rating decision was withheld as an offset to military 
retired pay already expended by the U.S. Department of Defense.  
This information is consistent with a September 2005 "Out-of-
System Disability Award" sheet, which reflects that no 
retroactive payments were made based upon the Veteran's military 
retired pay.  However, a review of the award letter sent to the 
Veteran in September 2005 reflected that not 


all of the gross VA pay to which the Veteran was entitled may 
have been withheld.  See September 2005 accounting reflecting 
"Net VA Pay" amounts dating back to August 1, 1992.  
Accordingly, the RO is requested to conduct an audit for the 
purpose of determining the amount of retroactive payment awarded 
on the basis of the August 2005 rating decision granting an 
increase for pansinusitis with headaches, as well as the amount 
withheld due to military retired pay.  

Finally, as the appellant, through his claim for CUE, is 
asserting that he is entitled to portion of the Veteran's past-
due benefits, whether it was actually all withheld as a result of 
military retired benefits or not, the Board finds that the 
procedures for simultaneously contested claims potentially apply 
in this instance.  38 C.F.R. § 20.3(p) (defining "simultaneously 
contested claim" as a situation in which the allowance of one 
claim results in the disallowance of another claim involving the 
same benefit or allowance of one claim results in the payment of 
a lesser benefit to another claim").  Special procedural 
regulations are therefore applicable.  

Under 38 C.F.R. § 19.100, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and of 
the right and time limit for initiating an appeal, as well as 
hearing and representation rights.  Under 38 C.F.R. § 19.101, 
upon the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished with a 
copy of the Statement of the Case.  Pursuant to 38 C.F.R. 
§ 19.102, when a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will be 
furnished to the other contesting parties to the extent that it 
contains information which could directly affect the payment or 
potential payment of the benefit which is the subject of the 
contested claim.  See 38 U.S.C.A. § 7105A. 

The record in this case does not indicate that the Veteran was 
provided with a copy of the May 2010 Statement of the Case or a 
copy of the substantive appeal.  Moreover, there is nothing of 
record to indicate that the Veteran has been advised of his 
hearing and representation rights.  Only the appellant has been 
afforded an opportunity to request a hearing or to otherwise 
offer argument pertinent to the matter on appeal.  Accordingly, 
the requirements of 38 C.F.R. § 19.100 have not been met.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO must notify the Veteran of the 
appellant's appeal, including providing 
information which could directly affect 
payment or potential payment of his 
disability compensation benefits, and inform 
him of his hearing and representation rights.  
In accordance with applicable procedures for 
simultaneously contested claims, provide the 
Veteran with copies of the Statement of the 
Case and the appellant's Substantive Appeal 
as applicable.

2.  The RO must attempt to associate all 
missing documentation with the claims file, 
including the appellant's October 2009 
statement asserting CUE, copies of 2005 RO 
decisions that determined that the appellant 
was ineligible for attorney's fees, and all 
other pertinent material relating to the 
appeal.  If no further information is found 
at the RO, then the RO should contact the 
appellant and request that he provide copies 
of all relevant documents that are in his 
possession.  All efforts to obtain this 
information should be documented in the 
claims file.  


3.  The RO shall conduct an audit of the 
payments to the Veteran made as a result of 
the August 2005 rating decision that awarded 
an increased (30 percent) rating for 
pansinusitis with headaches.   The accounting 
rendered should clearly explain (1) the gross 
amount of the retroactive payment that was 
awarded to the Veteran, (2) the net amount, 
if any, that the Veteran actually received, 
and (3) the amount withheld, if any, due to 
military retired pay.  

4.  Upon completion of the above, 
readjudicate the issue on appeal.  Both the 
Veteran and the appellant should be furnished 
with an appropriate Supplemental Statement of 
the Case and be provided with an opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


